Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Dec 20 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given both verbally and via email on 26 Mar 21 following an initial telephone interview with Mr. Syed Nazeer Ali on 16 Mar 21 (wherein an interview summary describing this discussion is also included in this Office action, as is a copy of the email correspondence including authorization for email correspondence), and a follow-on telephone interview with Mr. Syed Nazeer Ali on 26 Mar 21 to finalize the specific examiner’s amendment language to become mutually acceptable.
All claims presented in the claim set filed by the Applicant on 8 Dec 20, or earlier, are hereby replaced in their entirety with the following claims:
1. (Currently Amended) A system to control a speed of 

an engine configured to provide an output power to be consumed by one or more drive trains of the harvester and by at least one additional power consuming component of the harvester; and

a controller configured to control the speed of 

generate, with a first control loop having a first cycle time duration, a crop throughput-dependent set value based on a difference between an output power set value and an output power actual value, the the engine, the 

provide the crop throughput-dependent set value and a throughput-dependent actual value to a second control loop that is internal to the first control loop, the second control loop having cycle time duration 

adjust, using the second control loop, the speed of the , wherein the second control loop is configured to control the speed of the harvester through a third control loop having a third cycle time duration shorter than the second cycle time duration, the third control loop configured to receive a harvester traveling speed set value from the second control loop.

2. (Canceled)

3. (Currently Amended) The system of claim 1, wherein the second control loop is configured to obtain as the crop throughput-dependent actual value corresponding to a pressure actuator configured to adjustdriven by the one or more drive trains of the harvester so that the crop throughput-dependent actual value approaches the crop throughput-dependent set value.

4. (Previously Presented) The system of claim 1, wherein the at least one additional power consuming component is a hydrostatic transmission.

5. (Currently Amended) The system of claim 1, further including a motor control unit, the motor control unit configured to control operation of the engine independent of the 

6. (Currently Amended) The system of claim 1, wherein the via an operator interface in operable communication with the controller.

7. (Currently Amended) The system of claim 1, wherein the second control loop is configured to provide traveling speed actual value a traveling speed actuator driven by the one or more drive trains of the harvester associated with a traveling speed of the harvester so that the harvester traveling speed actual value approaches the harvester traveling speed set value.

8. (Currently Amended) The system of claim 7, wherein either one or both of the second control loop andtraveling speed of the harvester.

9. (Currently Amended) The system of claim 8, wherein the external correcting variable reduces the traveling speed of the harvester until is no longer satisfied.

10. (Previously Presented) The system of claim 1, wherein the system is implemented in or on the harvester.

11. (Currently Amended) A harvester comprising:

an engine 

a harvester, the 

generate, with a first control loop having a first cycle time duration, a crop throughput-dependent set value based on a difference between an engine output power set value and an engine output power actual value, the engine output power set value indicating a desired output power of the engine, the engine output power actual value indicating an output power of the engine,

provide the crop throughput-dependent set value and a throughput-dependent actual value to a second control loop that is internal to the first control loop, the second control loop having shorter than cycle time duration , and

adjust, using the second control loop, the speed of the , wherein the second control loop controls the speed of the harvester through a third control loop having a third cycle time duration shorter than the second cycle time duration, the third control loop receiving a harvester traveling speed set value from the second control loop.

12. (Currently Amended) A method for controlling a speed 

generating, with a first control loop having a first cycle time duration, a crop throughput-dependent set value based on a difference between an output power set value and an output power actual value, the of the harvester, the of the harvester;

providing the crop throughput-dependent set value and a throughput-dependent actual value to a second control loop that is internal to the first control loop, the second control loop having shorter than cycle time duration 

adjusting, using the second control loop, the speed of the , wherein the second control loop controls the speed of the harvester through a third control loop having a third cycle time duration shorter than the second cycle time duration, the third control loop receiving a harvester traveling speed set value from the second control loop.

13. (Currently Amended) The method of claim 12, wherein the equal to or less than a maximum available engine output power.

14. (Currently Amended) The method of claim 12, wherein the crop throughput-dependent set value is one of either a drive torque, a hydraulic pressure, 

15. (Currently Amended) The method of claim 12, wherein the second control loop directly controls the speed of the engine.

16. (Canceled) 

17. (Currently Amended) The method of claim 12, further including sending an external variable to either one or both of the second control loop andengine until the crop throughput-dependent set value no longer satisfies the threshold.

18. (Currently Amended) A method for controlling a speed of a 

generating, with a first control loop having a first cycle time duration, a crop throughput-dependent set value based on a difference between an output power set value and an output power actual value, the of the harvester, the of the harvester;

providing the crop throughput-dependent set value and a throughput-dependent actual value to a second control loop having a second cycle time duration shorter than the first cycle time duration; and

adjusting, using the second control loop, the speed of the harvester through a third control loop having a third cycle time duration shorter than the second cycle time duration, the third control loop receiving a harvester traveling speed set value from the second control loop
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1, 3-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s response in combination with the agreed upon Examiner’s Amendment has enabled the withdrawal of all previously made rejections under 35 USC 112 and 35 USC 103.  Relating to the prior art of record, the most recent amendments made to the independent claims (Claims 1, 11-12, and 18) include limitations that are not sufficiently disclosed, taught, suggested, or rendered obvious by the prior art of record.  The prior art of record fails to describe, in combination with the other limitations from the independent claims: a harvester with an engine that utilizes a harvester speed controller configured to: (a) generate, with a first control loop having a first cycle time duration, a crop throughput-dependent set value based on a difference between an output power set value and an output power actual value, the output power set value indicating a desired output power of the engine, the output power actual value indicating an output power of the engine, (b) provide the crop throughput-dependent set value and a throughput-dependent actual value to a second control loop that is internal to the first control loop, the second control loop having a second cycle time duration shorter than the first cycle time duration, and (c) adjust, using the second control loop, the speed of the harvester when the crop throughput-dependent set value satisfies a threshold, wherein the second control loop is configured to control the speed of the harvester through a third control loop having a third cycle time duration shorter than the second cycle time duration, the third control loop configured to receive a harvester traveling speed set value from the second control loop.
Dependent Claims 3-10, 13-15, and 17 are allowed for at least including the limitations of the allowed independent claims, for the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663